 
Exhibit 10.31

 
Portions of this exhibit marked [*] are
requested to be treated confidentially.



October 30, 2009


HSW International, Inc.
One Capital City Plaza
Suite 1600
3350 Peachtree Road
Atlanta, GA  30326
Attention:  Executive Vice President & General Counsel


RE:  Letter Agreement for Services


Dear Bradley:


This letter (“Letter”), effective as of July 1, 2009 (“Effective Date”), is
intended to summarize the agreement by and between Sharecare, Inc., a company
incorporated under the laws of the State of Delaware and located at 3350
Peachtree Road, Suite 1500, Atlanta, GA 30326 (“Sharecare”), and HSW
International, Inc., a company incorporated under the laws of the State of
Delaware and located at the above address (“HSWI”), whereby HSWI will perform
certain Services generally described herein for Sharecare in connection with the
Sharecare Service.  The “Sharecare Service” means the service developed by
Sharecare for the creation, aggregation and provision of digital health and
wellness information, tools, and other features and functionality for
distribution via the Site (as defined below).  In this Letter, HSWI and
Sharecare may be referred to collectively as the “parties.”
 
Sharecare and HSWI acknowledge that substantial time and effort has been
undertaken by each in the preparation and negotiation of this Letter.  As such,
Sharecare and HSWI intend that this Letter and the terms and conditions set
forth herein shall be binding and legally enforceable upon each in accordance
with their terms.


1.  
Term.  This Letter shall be effective as of the Effective Date set forth above
and shall continue through December 31, 2009, unless earlier terminated solely
as expressly permitted in this Letter (“Term”).  The Term shall be extended upon
any exercise by Sharecare, in its discretion, of its rights under Section 17
below for the period of time requested by Sharecare under Section 17 with
respect to the Transition Services.

 
2.  
Services.  Pursuant to this Letter, HSWI agrees to perform design, development,
administrative, management, hosting and related services (the “Services”)
necessary in connection with: (i) the launch and operation of the Sharecare
Service on a dedicated subdomain of the web site for the “The Dr. Oz Show” (the
“Oz Site”), as well as the creation and loading of question and answer formatted
health and wellness information from content sources designated by Sharecare
(the “Q&A Content”); and (ii) the creation of a top level domain Sharecare web
site for the Sharecare Service at a URL designated and owned by Sharecare (the
“Sharecare Site”), the migration of the Q&A Content and functionality from the
Oz Site to the Sharecare Site, and the development of additional functionality
and new Q&A Content for the Sharecare Site (the Oz Site and the Sharecare Site
are referred to collectively as the “Site”), in each case in accordance with the
agreed Specifications as described in Section 3 below.  All Services shall be
performed by HSWI in a professional and workmanlike manner by competent
personnel.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Specifications.  The “Specifications” applicable to the Services subject to this
Letter refer to the initial specifications developed by or on behalf of
Sharecare and set forth in the specifications document dated September 21, 2009,
as the same may be modified from time to time during the Term as set forth
herein.  In collaboration with HSWI, Sharecare may request changes (“Changes”)
to the Specifications from time to time and the parties shall discuss in good
faith any impact on the Services, including any impact on previously agreed
milestones and deliverables, as well as any impact on the Budget.  To the extent
the parties mutually agree upon such Changes, HSWI shall update the written
Specifications and, as applicable, the Budget, to reflect the same.  Neither
party shall have any obligation with respect to any Changes (including any
changes to the Budget) absent the prior written agreement of the parties.

 
4.  
Resources.  HSWI shall be responsible for providing all personnel (subject to
agreed staffing levels for dedicated and shared resources), equipment, software
and facilities necessary to provide the Services under this Letter.  Without
limiting the generality of the foregoing, HSWI shall have the responsibility and
obligation to provide and administer, manage, support, maintain and pay for all
required resources, absent the express written agreement of the parties to the
contrary.

 
5.  
Acceptance.  All Services shall be subject to acceptance by Sharecare in
accordance with this Section 5.  Acceptance of any such Services or component
thereof shall be determined by whether the Services or deliverables, as
applicable, meets the agreed Specifications.  Sharecare shall promptly notify
HSWI in writing if it reasonably determines that any Services or component
thereof does not meet the acceptance criteria applicable thereto, and HSWI shall
use commercially reasonable efforts to remedy the deficient and/or
non-conforming Services as soon as possible and resubmit the same to
Sharecare.  The process described herein shall be repeated as necessary until
such Services meet the agreed Specifications unless mutually agreed
otherwise.  The parties agree to cooperate with one another in good faith in
connection with this process, and Sharecare agrees that it will not unreasonably
withhold or delay acceptance of any conforming Services.  Payment shall not
constitute acceptance of the Services by Sharecare.

 
6.  
Documentation.  In addition to updating the Specifications from time to time as
contemplated hereunder, HSWI will take commercially reasonable efforts,
consistent with the Budget, to document and update information, “know how”,
processes and procedures, work flow and other elements relevant to the
structure, support, maintenance, management and operation of the Sharecare
Service and Sharecare Site (“Documentation”).  HSWI shall provide Sharecare with
access to the most recent such Documentation as and when requested.  Without
limiting the generality of the foregoing, HSWI will use commercially reasonable
efforts to ensure that the Documentation includes an explanation as to how the
Services are performed, including a description of all required, as well as
optional, Resources in connection therewith, sufficient to provide Sharecare
personnel and suppliers an understanding as to how to use, operate and perform
the Services following the expiration or termination of the Services.  In
addition, upon Sharecare’s request and at its expense, HSWI will provide
Sharecare with training applicable to the Services consistent with its
obligations under Section 17.  HSWI acknowledges and agrees the Documentation
shall constitute work product and be owned exclusively by Sharecare, subject to
Third Party Rights (as defined below).

 
7.  
Budget.  HSWI agrees to perform the Services in accordance with the initial
budget agreed upon by the parties and attached hereto as Exhibit A (“Budget”),
subject to modification from time to time by written agreement of the parties in
connection with mutually agreed Changes.  The parties acknowledge and agree that
the Budget was created and is intended to reflect the fully burdened cost
incurred by HSWI for the HSWI employees (expressly excluding third party costs
and expenses of any kind, including Third Party Expenses), including salary,
benefits, an

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
equitable allocation for HSWI facilities, hardware and software used to provide
the Services, and HSWI’s out-of-pocket Third Party Expenses on a pass-through
expense basis (i.e., without any mark-up).  Without limiting the foregoing, HSWI
acknowledges and agrees that the Budget shall not include any bonuses or
severance payments for such employees without Sharecare’s express written
authorization of the same on a case-by-case basis in its discretion.  “Third
Party Expenses” shall include fees and expenses incurred by HSWI in connection
with its acquisition of third party services, software or equipment necessary to
provide the Services, provided that any such items that are material to the
Services or the Budget shall be subject to the prior written approval of
Sharecare except to the extent already provided for in the Budget.  For the sake
of clarity, it is agreed that to the extent any HSWI employees are not dedicated
full-time to providing the Services, a pro-rated amount of HSWI’s fully burdened
cost associated therewith shall be included in the Budget to reflect the
proportionate amount of time expended by such HSWI employees on the
Services.  Any modification to the Budget in connection with mutually agreed
Changes to the Services and/or Specifications shall be negotiated in good faith
in accordance with the foregoing budgetary process.  In addition, the Budget
includes a fixed management fee payable to HSWI for the Services as follows: (i)
for the first three (3) months of the Term, a monthly fee of $[*], and (ii) for
the remainder of the Term, a monthly fee of $[*].  HSWI shall maintain records
sufficient to substantiate all amounts included in the Budget.  Any amounts
incurred in excess of the Budget shall be incurred by HSWI at its sole risk and
cost unless otherwise agreed to by Sharecare through mutually agreed
Changes.  The parties acknowledge and agree that the Budget represents the best
estimate of the parties as to the costs for HSWI to provide the Services, but
that HSWI cannot and does not guarantee that the Budget will not require
modification in order to develop and operate the Site.

 
8.  
Invoicing; Payments.  HSWI shall invoice Sharecare on a monthly basis in arrears
for all amounts payable in accordance with the Budget (“Charges”), and shall use
its commercially reasonable efforts to do so no later than ten (10) days after
the beginning of each month.  Such monthly invoice shall include all invoices
and substantiation for Third Party Expenses payable hereunder.  In addition to
the foregoing invoicing procedure, HSWI agrees to submit advance courtesy copies
of any invoices for Third Party Expenses to Sharecare for review within five (5)
days of HSWI’s receipt of the same.  With respect to invoiced amounts payable to
HSWI for the Services, Sharecare shall pay undisputed amounts within fifteen
(15) days, and with respect to invoiced amounts payable to third parties as
Third Party Expenses, Sharecare shall pay undisputed amounts to HSWI within five
(5) days.  All Charges set forth on the invoice shall be itemized with
sufficient detail as reasonably requested by Sharecare.  A sample invoice is
attached hereto as Exhibit B.  For the avoidance of doubt, charges for
subcontractors performing tasks and functions in the ordinary course of HSWI’s
business and provision of the Services that are not material to the Services
will not be included in invoiced amounts payable to HSWI for the
Services.  Sharecare acknowledges and agrees that the HSWI invoice for October
2009 will include as Charges personnel and third party costs (on a pass-through
expense basis, i.e., without any markup) incurred by HSWI related to funding the
operations of Daily Strength, Inc. after October 2, 2009 in the normal course of
business for which HSWI has not received, collected, accrued or recognized
revenue or other benefits corresponding to or associated with such costs.  For
the avoidance of doubt, HSWI shall not invoice Sharecare for, and Sharecare
shall not be responsible for, any costs, expenses, or other liabilities related
to the operations of Daily Strength, Inc. on or prior to October 2, 2009.

 
9.  
Software and Equipment.  HSWI shall, at all times, maintain a true and complete
list of all software and equipment (with serial numbers and other appropriate
identifying information)

 
[*] Confidential treatment requested.
 

 
3

--------------------------------------------------------------------------------

 

reflected in the Budget and invoiced to Sharecare as Third Party Expenses and
material to or otherwise substantially dedicated to the provision of the
Sharecare Services under this Letter (collectively referred to as “Sharecare
Equipment”).  Upon any request by Sharecare, HSWI shall provide copies of the
Sharecare Equipment list to Sharecare.  HSWI shall: (i) use the Sharecare
Equipment solely and exclusively to provide the Services to Sharecare and HSWI
shall not use the Sharecare Equipment to provide any goods, services,
information, material or resources to or for its own benefit or for the benefit
of any third party; and (ii) maintain such Sharecare Equipment at all times in
good working order, ordinary and reasonable wear and tear
excepted.  Notwithstanding clause (i) above, HSWI may make incidental use of the
Sharecare Equipment provided that such use has no detrimental effect upon the
Services or Site or results in any depreciation to the Sharecare Equipment.
 
10.  
Confidentiality.  The existence of this Letter and its contents and all
information related to the business of a party and any of its affiliates,
clients and other third parties, to which the receiving party has access,
whether in oral, written, graphic or machine-readable form, in the course of or
in connection with the Services, including business plans for the Sharecare
Service and Sharecare Site, are confidential and, except as required by law or
regulation, shall not be disclosed by the  receiving party or its shareholders
or other representatives or used for any purpose other than in connection with
this Letter.

 
11.  
Ownership.  HSWI hereby agrees that any and all materials created by it or on
its behalf, subject to Third Party Rights in such, in connection with the
Services (including, without limitation, Q&A Content, software, Documentation,
and Specifications), alone or jointly with Sharecare or any third party, whether
before or after the Effective Date, shall be considered a “work made for hire”
as contemplated and defined in the United States Copyright Act of 1976, as
amended, and to the extent any such materials are not considered a “work made
for hire”, HSWI hereby assigns all rights of copyright and copyright renewal
therein, and all other intellectual property rights, to Sharecare.  “Third Party
Rights” shall be defined as rights of a third party, if any, in and to any
materials created in connection with and/or incorporated into the Services or
the Site.  HSWI agrees and covenants that it shall not incorporate any materials
that are subject to Third Party Rights that limit, restrict or otherwise
adversely impact in any way Sharecare’s ability to use the materials and
Services provided by HSWI into the Services or the Site unless it (i) identifies
such materials and the restrictions thereto to Sharecare, and (ii) obtains
Sharecare’s prior written approval as to HSWI’s proposed use of such materials
subject to the Third Party Rights.  HSWI acknowledges that under the terms of
such arrangement, all materials and all rights appertaining thereto are the sole
property of Sharecare, its successors and assigns for all uses and purposes
whatsoever throughout the world in perpetuity.  Without limiting the generality
of the foregoing, HSWI hereby waives any and all claims of “moral rights” and
other rights of any kind or nature related to the materials produced by or on
behalf of HSWI and hereby conveys to Sharecare any such rights as they may exist
now or in the future without reservation or limitation.  HSWI agrees to require
its employees and any contractors it engages in connection with the production
of materials to be subject to the foregoing and it shall be solely responsible
for all matters related thereto.  HSWI shall have no right or license under this
Agreement to use any of the materials created in the performance of Services
except in connection with its performance of the Services for
Sharecare.  Notwithstanding the foregoing, HSWI retains all ownership right,
title and interest in and to the pre-existing software, applications and
computer programs specifically identified on Exhibit C (“HSWI Tools”).  HSWI
grants to Sharecare a perpetual, irrevocable, paid-up, worldwide, transferable,
sublicensable, royalty-free, non-exclusive right and license to access and use
any HSWI Tools for the benefit of Sharecare, its Affiliates and Authorized
Licensees (and to continue to access, use and modify as needed) that HSWI
incorporates in any Services or the Site.  HSWI agrees to execute any and all
documents reasonably requested by Sharecare to evidence

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
and/or give effect to the foregoing.  “Authorized Licensees” shall expressly
include those Persons set forth on Exhibit D attached hereto.

 
12.  
Representations and Warranties.

 
(a)  
By HSWI.  HSWI hereby represents and warrants to Sharecare that: (i) the
execution and delivery of this Letter and performance of the actions
contemplated hereby have been duly authorized by all requisite action on the
part of HSWI; (ii) the execution and delivery of this Letter and compliance by
HSWI with all provisions of this Letter are within the corporate power and
authority of HSWI; and (iii) to the best of its knowledge, the Budget attached
hereto represents its good faith estimate of all costs and expense associated
with its performance of the Services, which Budget was relied upon by Sharecare
in entering this Letter.

 
(b)  
By Sharecare.  Sharecare hereby represents and warrants to HSWI that:  (i) the
execution and delivery of this Letter and performance of the actions
contemplated hereby have been duly authorized by all requisite action on the
part of Sharecare; and (ii) the execution and delivery of this Letter and
compliance by Sharecare with all provisions of this Letter are within the
corporate power and authority of Sharecare.

 
13.  
Indemnification.  Each Party hereby agrees to indemnify, defend and hold
harmless the other Party from any costs and expenses related to any third party
claims arising from such Party’s negligence or willful misconduct in the
performance of its obligations under this Letter, including any breach of its
representations, covenants or obligations hereunder and any infringement of the
intellectual property rights or other violation of any rights of a third party
in connection with materials provided by it in connection with the Services and
the Site.

 
14.  
Exclusion of Certain Damages. EXCEPT TO THE EXTENT DAMAGES ARISE OUT OF A CLAIM
PAYABLE TO A THIRD PARTY IN RESPECT OF A THIRD PARTY CLAIM INDEMNIFIED PURSUANT
TO SECTION 13, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL,
EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES (OR ANY COMPARABLE CATEGORY OR FORM OF
SUCH DAMAGES, HOWSOEVER CHARACTERIZED IN ANY JURISDICTION), ARISING OUT OF OR
RESULTING FROM THE PERFORMANCE OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS
LETTER (INCLUDING ALL STATEMENTS OF WORK), REGARDLESS OF THE FORM OF ACTION,
WHETHER IN CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY, PRODUCTS LIABILITY OR
OTHERWISE, AND EVEN IF FORESEEABLE OR IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 
15.  
Damages Cap.  Excluding liabilities related to third party claims subject to
indemnification obligations pursuant to Section 13, the liability of either
party to the other party hereto arising out of or resulting from performance or
non-performance under this Letter shall be limited to [*] Dollars ($[*])
(“Damages Cap); provided, however, that the foregoing shall in no way reduce
Charges payable by Sharecare under this Agreement..

 
16.  
Termination of Letter.  This Letter may only be terminated by a party if the
other party is in breach of its obligations hereunder and fails to sure such
breach within thirty (30) days after written notice of the same.

 


[*] Confidential treatment requested.

 
5

--------------------------------------------------------------------------------

 

17.  
Transition Services.  Sharecare shall have the right to elect, in its sole
discretion, to extend the Term to continue to obtain the Services from HSWI, in
whole or in part, for a period determined by Sharecare of up to six (6) months
by written notice, which notice shall also specify the duration of the
extension, to HSWI no less than thirty (30) days prior to the expiration of the
Term, and HSWI will continue to perform such Services (“Transition Services”) in
accordance with the applicable Specifications subject to any Changes mutually
agreed upon by the parties.  Charges for the Transition Services shall be set
forth in a mutually agreed Budget, which shall be developed by the parties in a
manner consistent with the methods used to develop the Budget applicable during
the Term.  The management fee payable to HSWI to be included in the Budget for
the duration of the Transition Services shall be $[*] per month.  To the extent
Sharecare exercises this right and for the duration of the Transition Services
provided by HSWI, the Term shall be effectively extended such that all terms set
forth herein shall continue to apply to the Transition Services as Services
hereunder.

 
18.  
Transfer of Sharecare Equipment.  If requested by Sharecare, HSWI shall sell or
otherwise take reasonable steps to transfer to Sharecare or its designee all or
part of the Sharecare Equipment upon any termination of the Services or
expiration of the Term at the fair market value thereof as negotiated in good
faith by the parties, provided, however, that such fair market value purchase
price shall be reduced by any amounts paid by Sharecare therefor in connection
with the Charges invoiced during the Term.  If requested by Sharecare, HSWI also
agrees to discuss in good faith the possible transition of other hardware and
software used by HSWI in the provision of the Services to Sharecare under this
Letter.  In connection with the foregoing, as applicable, HSWI agrees to execute
and deliver to Sharecare or its designee, a bill of sale or, if applicable,
documents of assignment, transfer and conveyance, in a form designated by
Sharecare and reasonably acceptable to HSWI and such other documents as
Sharecare may reasonably request and which Sharecare requires to document,
record, perfect, memorialize and/or enforce its rights in connection with the
insourcing or re-sourcing transactions contemplated hereunder.  Specifically
with respect to any software included in the Sharecare Equipment or otherwise
mutually agreed to be subject to a transition to Sharecare, HSWI will use
commercially reasonable efforts to obtain any and all third party consents
necessary to transfer its rights in and to such software to Sharecare of its
designee, subject to Sharecare’s prior approval as to the terms applicable
thereto.

 
19.  
Non-Solicitation.  Absent the prior written approval of HSWI, during the Term
and for a period of twelve (12) months thereafter, Sharecare agrees that it
shall not solicit or hire any personnel employed by HSWI or contracted to HSWI
for the provision of the Sharecare Services.  HSWI agrees that any form of
general commercial advertising or posting of employment opportunities by
Sharecare during the restricted period shall not constitute a violation of
Sharecare’s agreement pursuant to this Section.

 
20.  
Survival.  Notwithstanding the foregoing, the provisions of Sections 10 – 15 and
17 – 25 (in each case, inclusive) shall survive the termination or expiration of
this Letter.

 
21.  
Expenses.  Except as otherwise provided herein, each Party hereto agrees to pay
its own fees, costs and expenses (including the fees and disbursements of legal
counsel) incurred in connection with this Letter and the activities contemplated
hereunder.

 
22.  
Governing Law.  This Letter shall be governed by the laws of the State of
Georgia, without regard to its conflicts of laws principles.

 
[*] Confidential treatment requested.

 
6

--------------------------------------------------------------------------------

 

23.  
Cooperation.  The parties will cooperate with one another in good faith
regarding all matters covered by this Letter during the Term.

 
24.  
Disclosure.  Neither party may make any press releases, public announcements or
similar public disclosure relating to this Letter or its subject matter,
including promotional or marketing material without the consent of the other
party, and any such press release, public announcement or similar public
disclosure must be coordinated with and approved by the other party prior to
release.  Notwithstanding the foregoing, any party may, for purposes of filing
legally required documents in connection with any SEC or other regulatory
requirements, disclose the terms of this Agreement to the extent required by the
applicable laws; however, all parties agree to use reasonable best efforts to
secure confidential treatment for any economic or other sensitive terms prior to
such disclosure.

 
25.  
Binding Effect; Assignment.  The provisions of this Letter shall be binding
upon, and inure to the benefit of, each of Sharecare and HSWI and their
respective representatives, successors or permitted assigns.  Notwithstanding
the foregoing, neither party shall assign this Letter or any part hereof or any
benefit or interest herein without the prior written consent of the other
party.  Any attempted assignment or delegation of any rights, duties, or
obligations in violation of this Section 25 will be invalid and without effect.

 
26.  
Counterparts.  This Letter may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same document.

 
[Signatures follow]

 
7

--------------------------------------------------------------------------------

 

Signature Page to the
Letter Agreement for Services


Sharecare and HSWI hereby acknowledge their agreement with the terms set forth
in this Letter as of the Effective Date by their respective signatures set forth
below.

 

 
Very truly yours,
       
Sharecare, Inc.
             
By:
/s/ Colin Daniel
 
Name:
Colin Daniel
 
Title:
Vice President, Finance
       
Date:
October 30, 2009


 


 
 
8
[Signature Page to the Letter Agreement for Services]

--------------------------------------------------------------------------------

 

Signature Page to the
Letter Agreement for Services


Sharecare and HSWI hereby acknowledge their agreement with the terms set forth
in this Letter as of the Effective Date by their respective signatures set forth
below.


ACCEPTED AND AGREED:


HSW International, Inc.


 
 

By:  /s/ Bradley T. Zimmer   Name:  Bradley T. Zimmer  Title:  Executive Vice
President & General Counsel      Date:  October 30, 2009  

 
 
           
           
           


           

 
 
9
[Signature Page to the Letter Agreement for Services]

--------------------------------------------------------------------------------

 

Exhibit A


Budget


(see attached)






[*]




 
[*] Confidential treatment requested.

 
 

--------------------------------------------------------------------------------

 

Exhibit B


Sample Invoice


(see attached)

 
 

--------------------------------------------------------------------------------

 

Exhibit C


HSWI Tools


HSWI has independently pioneered concepts and created the following software
tools and related libraries prior to performing Services for Sharecare: Self
Aware Objects, Self Aware Computing Platform, and “other” related framework
libraries common to its service platform which constitute “HSWI Tools”. These
pre-existing HSWI Tools are used across HSWI projects to reduce development time
and costs to Sharecare and HSWI’s other partners. These HSWI Tools do not
include technology developed specifically for or in connection with and unique
to Sharecare, its Site, or its platform at the time of development.


Self Aware Objects are framework libraries that allow for rapid development
between the website html and the data storage, but do not include any “business
logic”. The Self Aware Computing Platform is HSWI’s Linux based hosting platform
and related tools that host sites on the platform, but do not include any site
specific code, tools, libraries, routines, extensions, or optimizations. “Other”
libraries include javascript libraries, function classes, and framework
extensions that are used in the hosting platform to do common and repetitive
tasks across sites/projects. Such “other” libraries do not contain “business
logic”, methods, routines, extensions, or optimizations that are fundamental or
unique to Sharecare, its site, or its platform.


HSWI Tools also includes the scripts, procedures, executables, and routines that
are used in the development process, but not included in or necessary for the
proper operation, maintenance, or support of Sharecare’s Site or platform. This
includes, but is not limited to, automated build/packaging processes, code
sniffers for sanity and rules testing, continuous automation work, and other
such scripts, procedures, executables, and routines that aid in the development
lifecycle process and fall within the foregoing description.

 
 

--------------------------------------------------------------------------------

 

Exhibit D


Authorized Licensees


(1) Discovery SC Investment, Inc., ZoCo 1, LLC, HSWI, Oz Works, L.L.C., Arnold
Media Works, LLC (collectively, the “Licensees”).


(2) Affiliates of each Licensee.  For purposes of this Exhibit D, the term
“Affiliates” shall mean, with respect to any person or entity, any other person
or entity that, directly or indirectly, controls such individual or entity, is
controlled by such individual or entity or is under common control with such
individual or entity.  For the purposes of this definition, “control” (including
its derivatives, such as “controlling”, “controlled” and “common control”) shall
mean the legal, beneficial or equitable ownership, directly or indirectly, of
the majority of the voting rights in the shareholders meeting or in any other
management bodies of such entity, or effective control of the activities of such
entity by contract or otherwise, or the right to elect the majority of the
entity’s directors and/or officers.  Affiliates of any person or entity shall be
deemed to be Affiliates of one another.  “Affiliates” shall mean with respect to
a person that is an individual, any person who is an ancestor, descendant,
sibling, spouse, or domestic partner of the person, or who is an ancestor,
descendant or sibling of the person’s spouse or domestic partner, or which is a
trust, family limited partnership or family limited liability company formed for
the benefit of the person or his or her Affiliates, in each case, including
adoptive relationships.


(3) With respect to Arnold Media Works, LLC: The 2006 Arnold Family Trust, The
Five Star Travel Corporation, Flexplay Technologies, Inc., and Modo Sports, LLC.